COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                                NO. 2-08-229-CR


EX PARTE

ELIGAH DARNELL, JR.

                                    ------------

           FROM THE 297TH DISTRICT COURT OF TARRANT COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

      Appellant Eligah Darnell, Jr. was indicted for failing to register as a sex

offender. He filed a pro se motion to dismiss the indictment. The trial court

heard Appellant’s various claims, including double jeopardy and ex post facto

complaints challenging the trial court’s authority to subject him to trial on the

merits of his case. After hearing argument and taking judicial notice of the

contents of the court file, the trial court denied Appellant relief.




      1
          … See Tex. R. App. P. 47.4.
      Appellant argues on appeal that the trial court abused its discretion by

denying his claims. He argues that the double jeopardy clause and the ex post

facto clause are implicated by his indictment for failing to register as a sex

offender. He also contends that the trial court abused its discretion by denying

his request for a reduction in bail.

      Appellant’s primary argument is that, by being required to register as a

sex offender, he is being subjected to the possibility of multiple punishments

for the offense for which he has already been tried and convicted.

Consequently, he argues, he is being subjected to both double jeopardy and to

punishment under an ex post facto law. The Texas Court of Criminal Appeals

has already held that the sex offender registration requirement is civil and

remedial in nature and that it does not constitute punishment.2      The Texas

Court of Criminal Appeals has also already held that because the sex offender

registration statute is essentially remedial in nature, its application to a

particular defendant does not violate the ex post facto clause of the state and

federal constitutions. 3 We therefore hold that Appellant may be tried for his

failure to register as a sex offender without implicating either his rights to be

free from double jeopardy or the ex post facto clauses of the state and federal


      2
          … Rodriguez v. State, 93 S.W.3d 60, 79 (Tex. Crim. App. 2002).
      3
          … Id.

                                       2
constitutions and overrule these complaints.

      Appellant also argues that because his original offense, indecency with

a child, was not classified as a violent felony for purposes of the mandatory

supervision statute, it cannot now be classified as a sexually violent offense for

purposes of the sex offender registration statute.4         The legislature has

delineated those offenses that subject a person to the requirements of

registration.5 The legislature has specifically designated indecency with a child

as a reportable conviction.6 We therefore overrule this complaint.

      Finally, our review of the record does not show that the trial court abused

its discretion by denying a bail reduction.7       We therefore overrule that

complaint.


      4
       … See Tex. Code Crim. Proc. Ann. art. 62.001(6)(A) (Vernon 2006)
(including indecency with a child within the definition of “sexually violent
offense” for purposes of sex offender registration).
      5
          … Id. art. 62.001(5).
      6
       … Id. art. 62.001(5)(A) (including indecency with a child as a reportable
conviction); see arts. 62.051(a) (requiring a person who has a reportable
conviction to register as a sex offender); 62.101(a)(1) (providing that duty to
register expires upon death of person with a reportable conviction for a sexually
violent offense).
      7
        … See Ex parte Hunt, 138 S.W.3d 503, 506 (Tex. App.—Fort Worth
2004, pets. ref’d) (stating that for habeas relief, appellant bears burden to show
that bail is excessive and that “[b]ecause appellant demonstrated no evidence
supporting his inability to make bond himself or efforts to secure bond himself,
the trial court could properly have concluded that the amounts of the bonds
were reasonable under the circumstances”).

                                        3
      Because we hold the trial court did not abuse its discretion in denying

Appellant the relief he sought, we overrule all of Appellant’s complaints on

appeal and affirm the trial court’s denial of all habeas relief.




                                                   LEE ANN DAUPHINOT
                                                   JUSTICE

PANEL: CAYCE, C.J.; DAUPHINOT and WALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: April 9, 2009




                                        4